NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE TRANSACTION HOLDINGS LTD., LLC
20 1 1- 1361
(Reexaminati0n No. 90/008,323)
Appeal from the United States Patent and Trademark
Office, B0ard of Patent Appea1s and InterferenceS.
§
AUTOMATED TRANSACTIONS, LLC,
P1aintiff-Appe1lant,
V.
IYG HOLDING CO., 7-ELEVEN, INC., VCOM
FINANCIAL SERVICES, INC., AND CARDTRONICS
USA, INC.,
Defendants-Appe1lees.
2011-1492
Appea1 from the United StateS DiStrict Cou1't for the
District of De1aware in case no. 06-CV-0043, Judge Sue L.
Robi11son.

1N ma TRANsAcT1oN HoLD1Nos 2
ON MOTION
Before SCHALL, Circuit Judge.
ORDER
Transaction Holdings Ltd., LLC moves to expedite
proceedings in 2011-1492 and moves to treat the above-
captioned cases as companion cases for purposes of oral
argument, with 2011-1492 being argued first. The appel-
lees in 2011-1492 move for an extension of time, until
December 5, 201l, to file their brief Automated Transac-
tions, LLC oppose in part. The appellees reply.
IT Is ORDERED THAT:
The motions are granted to the following extent:' the
cases will be treated as companion cases, with 2011-1492
to be argued first, and the appellees brief is due -no -later
than December 5, 20l1. Further extensions sh_ould not be
anticipated
FOR THE COURT
 2 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Albert L. Jacobs, Jr., Esq.
Donald R. Dunner, Esq.
Raymond T. Chen, Esq.
al
T
§
91
-n
gag
mean
eq
Yu
PEA
L ClRCUlT
OCT 2 8 2011
.lANl'l0RBALY
OLERK
LS FOR